Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 25, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  157770                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  JOSHUA ZACKS,                                                                                        Richard H. Bernstein
           Plaintiff,                                                                                  Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 157770
                                                                    COA: 342274
                                                                    Wayne CC: 16-000653-NI
  JEFF ZACKS, d/b/a UNLIMITED
  INSTALLATIONS SERVICES,
            Defendant,
  and
  1101 WASHINGTON, LLC,
            Defendant/
            Cross-Plaintiff-Appellant,
  and
  TOTAL OUTDOOR CORPORATION,
           Defendant/
           Cross-Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 20, 2018 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 25, 2019
           t0418
                                                                               Clerk